IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-93,662-01


                      EX PARTE TERRY LEE YEARLING, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W20-60819-V(A) IN THE 292nd DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam. YEARY , J., filed a dissenting opinion in which KELLER , P.J., joined.

                                           OPINION

       Applicant was convicted of unlawful possession of a firearm by a felon and sentenced to

three years’ imprisonment. He did not appeal his conviction. Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his plea was involuntary because it was induced

by material misrepresentations by law enforcement officers in their probable cause affidavit and

incident reports that the search and subsequent discovery of the firearm in Applicant’s hotel room

were done legally. Based on the record, the trial court has determined that Applicant’s plea was

involuntary.
                                                                                                  2

       Relief is granted. Brady v. United States, 397 U.S. 742 (1970). The judgment in cause

number F-20-60819-V in the 292nd District Court of Dallas County is set aside, and Applicant is

remanded to the custody of the Sheriff of Dallas County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from the date of

this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     May 25th, 2022
Do not publish